



Exhibit 10.26


ALAMO GROUP INC.
AMENDED AND RESTATED
EXECUTIVE INCENTIVE PLAN
I.
Purposes



The purposes of the Alamo Group Inc. Amended and Restated Executive Incentive
Plan (the “Plan”) are to retain and motivate the officers and other employees of
Alamo Group Inc. and its subsidiaries who have been designated by the Committee
to participate in the Plan for a specified Performance Period by providing them
with the opportunity to earn incentive payments based upon the extent to which
specified performance goals have been achieved or exceeded for the Performance
Period.
II.
Definitions



“Annual Base Salary” shall mean for any Participant an amount equal to the rate
of annual base salary in effect or approved by the Committee or other authorized
person at the time or immediately before performance goals are established for a
Performance Period, including any base salary that otherwise would be payable to
the Participant during the Performance Period but for his or her election to
defer receipt thereof.
“Applicable Period” shall mean, with respect to any Performance Period, a period
commencing on or before the first day of the Performance Period and ending not
later than the earlier of (a) the 90th day after the commencement of the
Performance Period and (b) the date on which twenty-five percent (25%) of the
Performance Period has been completed.
“Award” shall mean an award to which a Participant may be entitled under the
Plan if the performance goals for a Performance Period are satisfied. An Award
may be expressed in U.S. dollars or pursuant to a formula that is consistent
with the provisions of the Plan.
“Board” shall mean the Board of Directors of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation Committee of the Board.
“Company” shall mean Alamo Group Inc., a Delaware corporation, and any successor
thereto.
“Participant” shall mean an officer or other employee of the Company or any of
its subsidiaries who is designated by the Committee to participate in the Plan
for a Performance Period, in accordance with Article III.
“Performance Period” shall mean any period commencing on or after January 1,
2018, for which performance goals are established pursuant to Article IV. A
Performance Period may be coincident with one or more fiscal years of the
Company or a portion of any fiscal year of the Company.
“Plan” shall mean the Alamo Group Inc. Executive Incentive Plan as set forth
herein, as it may be amended from time to time.





--------------------------------------------------------------------------------





III.
Administration



3.1.General. The Plan shall be administered by the Committee, which shall have
the full power and authority to interpret, construe and administer the Plan and
Awards granted hereunder (including in each case reconciling any
inconsistencies, correcting any defaults and addressing any omissions). The
Committee’s interpretation, construction and administration of the Plan and all
its determinations hereunder shall be final, conclusive and binding on all
persons for all purposes.


3.2.Powers and Responsibilities. The Committee shall have the following
discretionary powers, rights and responsibilities in addition to those described
in Section 3.1.


(a)
to designate within the Applicable Period the Participants for a Performance
Period;

(b)
to establish within the Applicable Period the performance goals and targets and
other terms and conditions that are to apply to each Participant’s Award;

(c)
to determine and confirm prior to the payment with respect to any Award that the
performance goals for a Performance Period and other material terms applicable
to the Award have been satisfied;

(d)
subject to Section 409A of the Code, to determine whether, and under what
circumstances and subject to what terms, an Award is to be paid on a deferred
basis, including whether such a deferred payment shall be made solely at the
Committee’s discretion or whether a Participant may elect deferred payment; and

(e)
to adopt, revise, suspend, waive or repeal, when and as appropriate, in its sole
and absolute discretion, such administrative rules, guidelines and procedures
for the Plan as it deems necessary or advisable to implement the terms and
conditions of the Plan.

(f)
The Committee, in its sole discretion, reserves the right to terminate the Plan
and/or discontinue payments under the Plan at any time prior to payments being
made. If a payment is made under the Plan and it is later determined, for any
reason, that the amount of such payment was incorrect under the terms of the
Plan, then, subject to the requirements of 409A of the Code, the Committee may
take all actions reasonably necessary and appropriate to correct the amount of
such payment, including, without limitation, adjusting the amount of future
payments under the Plan, making corrective payments, and demanding the repayment
of excess payments.

3.3.Delegation of Power. The Committee may delegate some or all of its power and
authority hereunder to the Chief Executive Officer or other executive officer of
the Company as the Committee deems appropriate; provided, however, that with
respect to any person who is a “covered employee” within the meaning of
Section 162(m) of the Code or who, in the Committee’s judgment, is likely to be
a covered employee at any time during the applicable Performance Period or
during any period in which an Award may be paid following a Performance Period,
only the Committee shall be permitted to (a) designate such person to
participate in the Plan for such Performance Period, (b) establish performance
goals and Awards for such person, and (c) certify the achievement of such
performance goals.







--------------------------------------------------------------------------------





IV.
Performance Goals



4.1.Establishing Performance Goals. The Committee shall establish within the
Applicable Period of each Performance Period one or more objective performance
goals (the outcome of which, when established, shall be substantially uncertain)
for each Participant or for any group of Participants (or both). The Committee
may, in its discretion, also establish within the Applicable Period of each
Performance Period one or more subjective performance goals for each
Participant. Objective performance goals shall be based exclusively on one or
more of the following objective corporate-wide or subsidiary, division,
operating unit or individual measures: earnings per share; adjusted earnings per
share; earnings before interest and taxes (“EBIT”); earnings before interest,
taxes, depreciation and amortization (“EBITDA”); earnings as determined other
than in accordance with generally accepted accounting principles (“GAAP”); stock
price; price per share of common stock; market share; economic value; financial
return ratios, consisting of return on invested capital, return on assets, debt
to total capital, return on stockholders’ equity, and return on sales; the ratio
of EBIT to capital; the ratio of EBITDA to capital; net income; adjusted net
income; operating income; revenues; profit margin; cash flow(s); expense
reduction; working capital ratios; achievement of balance sheet or income
statement objectives; inventory reductions; inventory turns; successful
implementation of strategic initiatives; customer satisfaction measures; and
successful integration of acquisitions. Each such goal may be expressed on an
absolute or relative basis and may include comparisons based on current internal
targets, the past performance of the Company (including the performance of one
or more subsidiaries, divisions, or operating units) or the past or current
performance of other companies (or a combination of such past and current
performance). In the case of earnings-based measures, in addition to the ratios
specifically enumerated above, performance goals may include comparisons
relating to capital (including, but not limited to, the cost of capital),
stockholders’ equity, shares outstanding, assets or net assets, or any
combination thereof. With respect to Participants who are not “covered
employees” within the meaning of Section 162(m) of the Code and who, in the
Committee’s judgment, are not likely to be covered employees at any time during
the applicable Performance Period or during any period in which an Award may be
paid following a Performance Period, the performance goals established for the
Performance Period may consist of any objective or subjective corporate-wide or
subsidiary, division, operating unit or individual measures, whether or not
listed herein. Performance goals shall be subject to such other special rules
and conditions as the Committee may establish at any time within the Applicable
Period.


4.2.Impact of Extraordinary Items or Changes in Accounting. The measures
utilized in establishing performance goals under the Plan shall, to the extent
applicable (i.e., if the relevant performance goal is based on a GAAP measure),
be determined in accordance with GAAP and in a manner consistent with the
methods used in the Company’s audited consolidated financial statements, without
regard to (a) extraordinary or other nonrecurring or unusual items, (b) changes
in accounting, as determined by the Company’s independent public accountants in
accordance with GAAP, or (c) special charges, such as restructuring or
impairment charges, unless, in each case, the Committee decides otherwise within
the Applicable Period.


V.Terms of Awards


5.1.Performance Goals and Targets. At the time performance goals are established
for a Performance Period, the Committee also shall establish an Award
opportunity for each Participant or group of Participants, which shall be based
on the achievement of one or more specified targets of performance goals. The
targets shall be expressed in terms of an objective formula or standard which
may be based upon the Participant’s Annual Base Salary or a multiple thereof. In
all cases the Committee shall have the sole and absolute discretion to reduce
the amount of any payment with respect to any Award that would otherwise be made
to any Participant or to decide that no payment shall be made. With respect to
each Award, the





--------------------------------------------------------------------------------





Committee may establish terms regarding the circumstances in which a Participant
will be entitled to payment notwithstanding the failure to achieve the
applicable performance goals or targets (e.g., where the Participant’s
employment terminates due to death or disability or where a change in control of
the Company occurs).


5.2.Payments. At the time the Committee determines an Award opportunity for a
Participant, the Committee shall also establish the payment terms applicable to
such Award. Such terms shall include when such payments will be made; provided,
however, that the timing of such payments shall in all instances either
(A) satisfy the conditions of an exception from Section 409A of the Code (e.g.,
the short-term deferrals exception described in Treasury Regulation
Section 1.409A-1(b)(4)), or (B) comply with Section 409A of the Code and
provided, further, that in the absence of such terms regarding the timing of
payments, such payments shall occur no later than the 15th day of the third
month of the calendar year following the calendar year in which the
Participant’s right to payment ceased being subject to a substantial risk of
forfeiture.


VI.General


6.1.Effective Date. Upon approval by the Board, the Plan shall become effective
for Performance Periods beginning on and after January 1, 2018. 


6.2.Amendments and Termination. The Board may amend the Plan as it shall deem
advisable, subject to any requirement of stockholder approval required by
applicable law, rule or regulation. The Board may terminate the Plan at any
time.


6.3.Non-Transferability of Awards. No award under the Plan shall be transferable
other than by will, the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Company. Except to the extent
permitted by the foregoing sentence, no award may be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of any such award, such award and all rights there
under shall immediately become null and void.


6.4.Tax Withholding. The Company shall have the right to require, prior to the
payment of any amount pursuant to an award made hereunder, payment by the
Participant of any Federal, state, local or other taxes which may be required to
be withheld or paid in connection with such award.


6.5.No Right of Participation or Employment. No person shall have any right to
participate in the Plan. Neither the Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company or any
subsidiary or affiliate of the Company or affect in any manner the right of the
Company or any subsidiary or affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.


6.6.Designation of Beneficiary. If permitted by the Company, a Participant may
file with the Committee a written designation of one or more persons as such
Participant’s beneficiary or beneficiaries (both primary and contingent) in the
event of the Participant’s death. Each beneficiary designation shall become
effective only when filed in writing with the Committee during the Participant’s
lifetime on a form prescribed by the Committee. The spouse of a married
Participant domiciled in a community property jurisdiction shall join in any
designation of a beneficiary other than such spouse. The filing with the
Committee of a new beneficiary designation shall cancel all previously filed
beneficiary designations. If a Participant fails to designate a beneficiary, or
if all designated beneficiaries of a Participant predecease the Participant,





--------------------------------------------------------------------------------





then each outstanding award shall be payable to the Participant’s executor,
administrator, legal representative or similar person.


6.7.Governing Law. The Plan and each award hereunder, and all determinations
made and actions taken pursuant thereto, to the extent not otherwise governed by
the Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.


6.8.Other Plans. Payments pursuant to the Plan shall not be treated as
compensation for purposes of any other compensation or benefit plan, program or
arrangement of the Company or any of its subsidiaries, unless either (a) such
other plan provides that compensation such as payments made pursuant to the Plan
are to be considered as compensation there under or (b) the Board or the
Committee so determines in writing. Neither the adoption of the Plan nor the
submission of the Plan to the Company’s stockholders for their approval shall be
construed as limiting the power of the Board or the Committee to adopt such
other incentive arrangements as it may otherwise deem appropriate.


6.9.Binding Effect. The Plan shall be binding upon the Company and its
successors and assigns and the Participants and their beneficiaries, personal
representatives and heirs. If the Company becomes a party to any merger,
consolidation or reorganization, then the Plan shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Section 6.2.


6.10.Unfunded Arrangement. The Plan shall at all times be entirely unfunded and
no provision shall at any time be made with respect to segregating assets of the
company for payment of any benefit hereunder. No Participant shall have any
interest in any particular assets of the Company or any of its affiliates by
reason of the right to receive a benefit under the Plan and any such Participant
shall have only the rights of an unsecured creditor of the Company with respect
to any rights under the Plan.





